Title: To Thomas Jefferson from William H. Cabell, 27 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond Augt. 27. 1807
                        
                        A letter from Norfolk, of the 25th. states, “the force of the British Squadron at 2. P.M this day, consisted of
                            the Triumph, Leopard, Cleopatra, and two armed Brigs; their position as yesterday”—Nothing is said of the Columbine—
                  I am
                            with great respect Sir yr. Ob. St.
                        
                            Wm. H: Cabell
                            
                        
                    